Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-13-2006

Leath v. Holt
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1076




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Leath v. Holt" (2006). 2006 Decisions. Paper 459.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/459


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-306                                                           NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                ________________

                                       NO. 06-1076
                                    ________________

                                    STEVEN LEATH,
                                          Appellant

                                              v.

                              Warden RONNIE L. HOLT
                       ____________________________________

                     On Appeal From the United States District Court
                         For the Middle District of Pennsylvania
                               (D.C. Civ. No. 05-cv-02349)
                      District Judge: Honorable A. Richard Caputo
                      ____________________________________

           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                   August 17, 2006

           Before: SLOVITER, McKEE, AND FISHER, CIRCUIT JUDGES

                               (Filed: September 13, 2006)
                               _______________________

                                      OPINION
                               _______________________

PER CURIAM

       In 1994 Steven Leath was convicted by the United States District Court for the

Eastern District of Pennsylvania of conspiracy to distribute, and distributing, crack

cocaine and sentenced to life imprisonment; we affirmed the following year. He then

sought modification of his sentence pursuant to 18 U.S.C. § 3582 and challenged his
conviction under 28 U.S.C. § 2255, failing each time (however, a subsequent § 3582

motion was granted in part). He later filed a mandamus petition and sought authorization

from this Court to file another section 2255 motion, again without success.

       Undeterred, in 2005 Leath filed a habeas corpus petition in the United States

District Court for the Middle District of Pennsylvania pursuant to 28 U.S.C. § 2241,

arguing in essence that his sentence is unconstitutional in light of Apprendi v. New

Jersey, 530 U.S. 466 (2000), and United States v. Booker, 543 U.S. 220 (2005). The

District Court dismissed the petition because such claims must be brought via § 2255 in

the court where he was convicted unless § 2255 is “inadequate or ineffective;” and § 2255

is not rendered “inadequate or ineffective” by the petitioner’s mere inability to meet the

criteria for filing a second or successive § 2255 motion.

       We agree with the District Court. Leath’s claims clearly fall outside the narrow

range of situations in which § 2255 is “inadequate or ineffective,” for the reasons set forth

in In re Dorsainvil, 119 F.3d 245 (3d Cir. 1997), and Okereke v. United States, 307 F.3d
117 (3d Cir. 2002). Accordingly, the appeal is without legal merit and we will dismiss it

pursuant to 28 U.S.C. § 1915(e)(2)(B).




                                             2